COCHRAN, J.,
dissenting.
I would affirm the judgment of the trial court on the ground that the plaintiffs evidence establishes as a matter of law his contributory negligence barring his recovery.
In my view, the trial court correctly distinguished Arney v. Bogstad, 199 Va. 460, 100 S.E.2d 749 (1957) from the present case. In Bogstad, the plaintiff was on an island in an intersection. With the traffic light in his favor he stepped into the lane of approaching traffic and when the light turned he was trapped by the defendant’s vehicle that struck him before he could cross the lane of traffic or return to the safety of the island. In the present case, Basilotta stepped into the westbound lanes, free of traffic, with the traffic light in his favor when he saw defendant’s vehicle moving eastbound 500-600 feet away. He saw the vehicle again 300 feet away before he reached the center of the intersection. Continuing into the left eastbound lane Basilotta testified that he did not look again at the approaching vehicle until it came within his “periph*687eral vision” two car lengths away. He then looked, saw the car half a car length from him, and was unable to avoid being struck.
Basilotta had the right-of-way if the traffic light was green for him as he entered the intersection. But he could not rely entirely upon the right-of-way in complete disregard of his own safety in the face of approaching traffic dangerously close to him. Whichard v. Nee, 194 Va. 83, 88, 72 S.E.2d 365, 368 (1952).
In Phillips v. Stewart, 207 Va. 214, 148 S.E.2d 784 (1966) a pedestrian entered an intersection in a crosswalk that gave him the right-of-way over approaching vehicular traffic. He had observed the defendant’s vehicle approaching from the right. We held that the question of the pedestrian’s contributory negligence was a jury issue. The “overriding” factor, however, in that case was that the pedestrian saw the approaching car slow down and assumed that it would yield the right-of-way to him. 207 Va. at 218-19, 148 S.E.2d at 787-88. In the present case, however, there is no evidence that the approaching car was slowing down or that Basilotta thought that it was approaching at diminished speed. The crucial evidence that made a jury issue in Phillips is absent here and for that reason Basilotta was contributorily negligent as a matter of law.